Opinion filed February 16, 2006












 








 




Opinion filed February 16, 2006
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-06-00019-CV 
                                                    __________
 
                                        OLIDIO CANTU, Appellant
 
                                                             V.
 
              BROWN
COUNTY APPRAISAL DISTRICT ET AL, Appellees
 

 
                                          On
Appeal from the 35th  District Court
 
                                                          Brown
County, Texas
 
                                                    Trial
Court Cause No. T3330
 

 
                                             M
E M O R A N D U M   O P I N I O N
On January 24, 2006, Olidio Cantu filed various
documents in this court including a pro se notice of appeal.  In the notice of appeal, Cantu states that he
feels his constitutional rights were violated when he was stopped on June 24,
2002, and arrested for possession of a controlled substance.  Cantu states that allegations from the 2002
stop and arrest were used in the foreclosure of his business.  Also included in the documents was a copy of
a citation served on Cantu for a 2002 suit to collect back taxes. 




When the notice of appeal and other documents were
filed in this court, the clerk wrote the parties and advised them that it did
not appear that an appeal had been timely or properly perfected.  Cantu has replied and argues that he Afeels that all allegations made are
true@ and asks
for this court=s Aguidance.@  This court is invested with jurisdiction to
consider appeals and original writs and is unable to give legal advice to
parties before the court.  Tex. Const. art. V, ' 6.
We note that a copy of a final, appealable judgment
has not been filed in this court. 
Moreover, no reference has been made to a final, appealable
judgment.  Cantu has failed to invoke the
jurisdiction of this court.  Tex. Gov=t Code Ann. ''
22.220, 22.221 (Vernon 2004); Tex. R.
App. P.  25.1, 26.1.
The appeal is dismissed for want of jurisdiction.
 
PER CURIAM
 
February 16, 2006
Panel
consists of:  Wright, C.J., and
McCall,
J., and Strange, J.